Citation Nr: 1223888	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  09-40 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a chronic right shoulder disability.

2.  Entitlement to service connection for a chronic right knee disability.


REPRESENTATION

Appellant represented by:	Michelle A. Marshall, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to August 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim for service connection for a chronic right shoulder disability and determined that no new and material evidence was submitted to allow his application to reopen his previously denied claim for service connection for a chronic right knee disability.  

At a June 2010 videoconference hearing, the Veteran and his attorney presented oral testimony in support of his appeal before the undersigned Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.

In a February 2011 appellate decision, the Board found that evidence that new and material evidence relative to the previously denied claim of entitlement to service connection for a chronic right knee disability was submitted and reopened this claim for a de novo review on the merits.  The Board then remanded the reopened claim to the RO for further evidentiary development, to include scheduling the Veteran for a VA medical examination to obtain a nexus opinion.  Following this development, the RO denied the claim for service connection for a chronic right knee disability on the merits.  The case was returned to the Board in June 2012 and the Veteran now continues his appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2011).



FINDINGS OF FACT

1.  At a videoconference hearing before the Board in June 2010, prior to the promulgation of a decision in the appeal, the Veteran (who was accompanied by his attorney) expressly requested a withdrawal of his appeal for service connection for a chronic right shoulder disability.

2.  The Veteran's credible statements regarding his clinical history of right knee symptoms presented during treatment in service in July 1977, in the context of the contemporaneous clinical record, obviously or manifestly establish that a chronic right knee disability (diagnosed as chondromalacia patella) pre-existed his entry into active service in July 1977. 

3.  The Veteran's pre-existing chondromalacia patella of his right knee obviously or manifestly did not undergo a permanent worsening beyond its normal clinical progression during active military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant with respect to the issue of entitlement to service connection for a chronic right shoulder disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The presumption of soundness regarding the state of the Veteran's right knee at the time of his entry into active duty in July 1977 has been rebutted by clear and unmistakable evidence, and the right knee disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. §  3.304(b) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

(a.)  Entitlement to service connection for a chronic right shoulder disability.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, after the appeal of the claim for service connection for a chronic right shoulder disability was certified to the Board in March 2010, the appellant, accompanied by his attorney, appeared before the Board in a June 2010 videoconference hearing and expressly withdrew his appeal regarding his claim of entitlement to service connection for a chronic right shoulder disability; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this aforementioned issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this specific matter and it is therefore dismissed.

(b.)  Entitlement to service connection for a chronic right knee disability.

The Board notes that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board notes that the current appeal stems from the Veteran's ultimately successful application to reopen his claim for VA compensation for a chronic right knee disability, which was filed in February 2008.  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  During the course of the appeal, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

A letter issued in May 2008 satisfied the duty to notify provisions with respect to the above requirements, as well as (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability.  The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio v. Principi, 16 Vet. App. 183, at 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  The May 2008 letter also notified the Veteran concerning (4) degree of disability and (5) effective date.  Although the new and material evidence claim is no longer at issue, the May 2008 letter also provided, in the context of the Veteran's application to reopen his claim, notice of the bases for the denial of VA compensation for a chronic right knee disability in the prior final rating decision and a description of what evidence would be necessary to substantiate the unestablished elements required to award service connection, as well as notification of what constituted both "new" and "material" evidence pertaining to the unestablished elements in order to reopen the previously denied claim.  The May 2008 letter is therefore also in compliance with the Court's holding in Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  Accordingly, VA has met the duty to notify provisions of the VCAA by action of the aforementioned letter.  No timing defect is associated with the May 2008 letter, as it was issued prior to the RO's initial adjudication of the claim in July 2008.

In addition, the duty to assist the Veteran has been satisfied.  All relevant records are in the Veteran's claims file, including his service treatment records, and current private and VA treatment records dated 1995 - 2011.  Nothing in the record indicates the Veteran has identified the existence of any relevant evidence that is not of record and is obtainable.  

The Veteran has had the opportunity to present oral testimony, evidence, and argument in support of his claim, including at the June 2010 hearing before the undersigned Veterans Law Judge.  Further, he was provided with a VA medical examination pertinent to the claim for VA compensation for a right knee disability in March 2011.  The March 2011 examination's findings and nexus opinion were based on the examiner's review of the pertinent clinical history contained in the Veteran's claims file, a well as from an examination of the Veteran himself.  It is therefore deemed to be adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 202 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from injury or disease incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For service in a period of war or service rendered on or after January 1, 1947, the veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. §3.304(b).  

Service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Additionally, for the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology is required where the disorder noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

As relevant, the Veteran's service treatment records show that his lower extremities were normal on pre-enlistment examination in September 1976.  The Veteran entered active duty several months later, in mid-July 1977.  Physical inspection on the day he entered active service disclosed no disqualifying defects.  Within five days of his entry into military service, in mid/late-July 1977, he reported for medical treatment of bilateral knee pain while on marching exercises.  The contemporaneous service treatment records show that the Veteran presented a history of bilateral knee contusion in 1974 following a motor vehicle accident.  Ever since, he experienced crepitus and knee pain with prolonged kneeling or when rising from a squatting position.  He also reported knee pain with grinding sounds when climbing stairs.  He reported experiencing about six episodes of knee instability, but without knee locking, prior to entering active service.  The Veteran reported at the time that he did not believe that he could perform the required physical activities to complete basic training because of his knee pain.  Clinical examination revealed mild bilateral knee pain, bilateral subpatellar tenderness, and bilateral patellofemoral crepitation on patellar compression.  X-rays of the knees revealed some irregularity to the articular context of the medial femoral condyle, but with no osteochondritis dissecans detected on examination.  The final diagnosis was bilateral chondromalacia patellae.  A physician expressed his medical opinion in the service treatment records that this diagnoses was not incurred in the line of duty but rather existed prior to the Veteran's entry into active duty and that it was not aggravated by service beyond the normal progression of the disease.  The Veteran was recommended for medical discharge from active duty as being unfit for service due to bilateral chondromalacia patellae.  He was duly discharged on this basis in early August 1977, after having completed only 21 days of active duty.

Post-service private medical records show that in December 1995, the Veteran began receiving treatment for complaints of right knee pain, locking, and instability that started approximately three months earlier while working and while engaged in recreational activities.  The private medical records noted that the Veteran reported having knee complaints during military service.  Examination and medical imaging studies revealed a very large effusion and the presence of an osteochondritic fragment on his right medial femoral condyle.  The treating physician opined that based on the Veteran's history of knee symptoms, "he may have had a hinged type fragment for a period of time that he could manipulate back in by flexing his knee, but right now he can't and I suspect that the piece has probably become dislodged."  The Veteran underwent arthroscopic surgery in December 1995 to remove the fragment, which was diagnosed as osteochondritis dissecans.

VA examination of the Veteran's right knee in February 1997 noted his prior history of arthroscopic surgery in 1995 for removal of bone and cartilage fragments.  The Veteran reported having constant right knee pain.  The diagnosis was post-operative residuals of arthroscopic surgery, right knee,

An April 2001 VA medical report shows that the Veteran complained of right knee pain, which he reported having since military service in 1977.  The Veteran's history of arthroscopic surgery in 1995 for excision of a loose tissue fragment relating to osteochondritis dissecans was noted.  The Veteran related a history of re-emergence of right knee symptoms following a workplace injury in December 2000.

VA medical records dated 2008 - 2011 show treatment for subjective complaints of right knee pain, instability, swelling, and joint locking.  An MRI study conducted in 2008 showed normal soft tissues of the right knee.  X-rays in January 2008 revealed no significant bony abnormalities.  Objective examination revealed effusion and crepitus on motion, but with full range of motion, no actual demonstrated instability, and a normal, non-antalgic gait.  However, a clinical notation of underlying arthritis of the right knee was presented in a June 2010 treatment note.  

At his June 2010 videoconference hearing before the undersigned Veterans Law Judge, the Veteran presented oral testimony in which he denied having any prior history of right knee symptoms prior to entering active service in July 1977, stating that his onset of right knee pain began during active duty while he was engaged in marching exercises.  He reported that he was medically discharged from service because of his knee symptoms, and thereafter continued to experience identical knee symptoms in the years following his military service.  He testified that the private physician who performed the 1995 arthroscopic surgery on his right knee for removal of a bone fragment lodged in this joint had informed him that this fragment had been present for 18 - 20 years earlier.  The Veteran denied having any trauma to his right knee other than a superficial skin injury from a pre-service motor vehicle accident and that his right knee problems all stemmed from trauma associated with physical and marching exercises in service.

The Veteran also submitted a May 2008 letter from Mr. J.S.B., who stated in pertinent part that he knew the Veteran personally since 1973 and that the Veteran did not have any trouble with his knee until he entered military service.  Mr. J.S.B. stated that he helped the Veteran lose weight through physical exercise prior to his entry into active duty, and that Mr. J.S.B. did not observe any outward indication of knee problems at the time.

The Veteran submitted an August 2009 letter from his mother, who identified herself as a Registered Nurse for 42 years, and who stated that her son, the Veteran, did not have any knee problems when he enlisted into active service in 1977 and that he received injuries to his knee during military training and had knee problems ever since his discharge from service.

In October 2009, the Veteran submitted to VA a photocopy of an unsigned and undated handwritten letter appearing on blank, non-letterhead stationery, which presented the following statement:

Statement from Dr.

To Whom It May Concern

Knees OK prior to Service

Now this condition exists

Either caused by duty on service or agravated [sic] by duty

The report of a March 2011 VA medical examination shows that the examining orthopedic physician had reviewed the Veteran's claims file and service treatment records in conjunction with his examination.  The examiner noted that the Veteran was discharged from active duty after serving for only three weeks because of knee pain, which was determined to have existed prior to service and not aggravated beyond its normal progression.  Since leaving service, he experienced increased knee pain and now has arthritis of his right knee.  He had a history of arthroscopic surgeries performed on his right knee in 1995 and again in 2007.  After examination, the physician diagnosed the Veteran with postoperative arthritis, right knee, and presented the following opinion:

[The Veteran's] right knee problem is not related to his service.  It was clearly documented as a preexisting condition.  There is no evidence of any aggravation of this knee beyond normal progression as he was only in the service [for a period of] 3 weeks.

The Board has considered the evidence above.  The Board finds the Veteran's oral testimony presented at his June 2010 videoconference hearing and his written statements attesting that he did not have any recurring right knee symptoms prior to his entry into military service in July 1977 are not credible as they are contradicted by his prior recorded statements, presented contemporaneously with his treatment for knee complaints in service, which related a pre-service history of chronic knee symptoms that began several years prior to his entry into active duty.  As this history was presented in the context of his desire to receive medical treatment for his knee complaints in service, the Board finds as a factual matter that they are vested with credibility, whereas the Veteran's present statements alleging service to be the direct cause of his current right knee disability are motivated by a desire to seek monetary compensation and are thus less credible.  

Similarly, the Board also finds that the May 2008 statement of the Veteran's lay witness, Mr. J.S.B., and the August 2009 statement of the Veteran's mother, which both attest to the absence of right knee problems affecting the Veteran prior to his entry into service and assert that his chronic right knee disorder had its onset in service, are contradicted by the historical statements presented by the Veteran in conjunction with his treatment in service in July 1977 for his knee complaints and documented in the contemporaneous medical record and are therefore lacking in credibility.  Furthermore, to the extent that the August 2009 statement of the Veteran's mother is presented as clinical evidence in her capacity as a medical professional (i.e., a Registered Nurse), the probative value of her statement is outweighed by the factual picture presented by the Veteran's service treatment records regarding onset of his knee disability prior to service, and the March 2011 opinion of the VA orthopedist, who also found that the Veteran's knee disability pre-existed service and was not aggravated by service.   

The Board finds that the undated and unsigned handwritten statement presented by the Veteran in October 2009, which states, in essence, that the Veteran's knees were normal prior to service and that his current knee problems either had their onset in service or were "agravated" by service, has no probative value whatsoever towards supporting the merits of the Veteran's claim.  The statement is an undated photocopy that was presented without signature on blank paper, thereby making its attribution to a specific clinician or other identifiable medical professional impossible.  Furthermore, the statements contained therein make no specific reference to the individual Veteran and thus are presented without any context.  The  Board therefore disregards this statement as being non-relevant evidence.   

The Board has considered the evidence discussed above and finds that the presumption of soundness attaches to the Veteran, as a right knee abnormality was not noted upon active duty pre-enlistment examination in September 1976 or on physical inspection in July 1977.  However, the detailed statements of the Veteran regarding his pre-service history of chronic, recurring knee symptoms, which were presented contemporaneously with his in-service treatment for knee complaints within the first five days of his entry into active duty, are deemed to be credible in the context of the time in which they were presented and, when viewed with the opinion of the service physician who examined the Veteran during active duty, establish that the Veteran's knee disability - diagnosed at the time as bilateral chondromalacia patellae - pre-existed his entry into active service in July 1977, thereby constituting clear and unmistakable clinical evidence which satisfies the first prong of the two prong test for rebutting the presumption of his physical soundness regarding his knees at the time of his entry into military service.  The opinion of the March 2011 VA orthopedist further demonstrates, by clear and unmistakable evidence, that the Veteran's pre-existing chondromalacia patella of his right knee did not undergo a permanent worsening beyond its normal clinical progression during active military service, and was not otherwise permanently worsened beyond its normal clinical progression as a result of any physical activity associated with his period of active military service.  Thus, the second prong of the test to rebut the presumption of soundness is met and the presumption is rebutted.  The Veteran's right knee disability both preexisted service and was not aggravated therein.  

The clinical evidence further indicates that the Veteran's knee condition noted in service is unrelated to the right knee condition treated in 1995, as the service treatment records make a specific X-ray finding of no osteochondritis dissecans present in July 1977, whereas the 1995 private treatment records show that arthroscopic surgery was performed on the Veteran's right knee for excision of a symptomatic bone and cartilage fragment associated with osteochondritis dissecans.  The Veteran has also indicated the existence of a post-service supervening traumatic injury to his right knee, as an April 2001 VA treatment note reflects that the Veteran presented a history of re-emergence of right knee symptoms following a workplace injury in December 2000.
   
Therefore, in view of the foregoing discussion, the Veteran's claim for service connection for a chronic right knee disability must thusly be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

The appeal regarding the claim of entitlement to service connection for a chronic right shoulder disability is dismissed.

Service connection for a chronic right knee disability is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


